Case 18-47890      Doc 25     Filed 07/03/19 Entered 07/03/19 10:39:35            Main Document
                                            Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 IN RE:                                           )   Case No: 18-47890-659 Chapter 13
 JOSHUA AESOP VUYLSTEKE                           )   Plan Pmt:    $ 625.00/Month
 AUBREY ANN MARIE VUYLSTEKE                       )   Term:         60 Months
                                                  )
                        Debtors                   )   1ST AMENDED

      CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                          CERTIFICATION
     COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
 Trustee has reviewed the Debtors' schedules and plan, and has conducted a Section 341 meeting
 of creditors, and except to the extent the Trustee's objection has been overruled, the Chapter 13
 plan complies with all Chapter 13 and other applicable provisions of Title 11 United States Code;
 the Debtors have advised that they have made all DSO payments and filed all tax returns as
 required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's objection has been overruled. The
 Debtors are substantially current in their payments to the Trustee; and the Trustee is not aware of
 any outstanding objections to confirmation.

 Dated: July 01, 2019                                 /s/ Diana S. Daugherty, Chapter 13 Trustee
 CNFORD--SC
                                                      Diana S. Daugherty, Chapter 13 Trustee
 Original Confirmation hearing set for:               P.O. Box 430908
 February 14, 2019                                    St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com


                                                ORDER
     It is ORDERED that the plan is confirmed; that the Trustee shall distribute any payments
 received in conformance with Title 11; that except as provided in 11 U.S.C. § 1304(b), the
 Debtors are hereby prohibited during the pendency of this case from in any way encumbering or
 disposing of any property of this estate or from incurring any further debt, without prior written
 approval of the Court excepting debts incurred for protection of life, health, or property when not
 reasonably practical to secure prior approval. The automatic stay under 11 U.S.C. § 362 and
 11 U.S.C. § 1301 is terminated as to any collateral listed in 3.9(B) of the plan. Any provision
 in the plan providing for special classification and treatment of claims filed after the Bankruptcy
 Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall be void; such claims shall receive treatment
 pursuant to 11 U.S.C. § 726(a)(3).




  DATED: July 3, 2019                                      KATHY A. SURRATT-STATES
  St. Louis, Missouri                                       Chief U.S. Bankruptcy Judge
Case 18-47890      Doc 25   Filed 07/03/19 Entered 07/03/19 10:39:35        Main Document
                                          Pg 2 of 2


 18-47890-659        CERTIFICATION AND ORDER OF CONFIRMATION FOR                     Page 2 of 2
                                    CHAPTER 13 PLAN
 Copy mailed to:
 JOSHUA AESOP VUYLSTEKE                     Diana S. Daugherty, Chapter 13 Trustee
 AUBREY ANN MARIE VUYLSTEKE                 P.O. Box 430908
 5548 RED TAILED HAWK DR.                   St. Louis, MO 63143
 HILLSBORO, MO 63050
                                            PONTELLO & BRESSLER LLC
                                            406 BOONES LICK RD
                                            ATTORNEYS AT LAW
                                            ST CHARLES, MO 63301
